Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 6/22/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John McKearin on 6/23/2022.

The claims have been amended as follows: 

1. (Currently Amended) A system to determine a user profile of one or more users in one or more buildings, comprising:
at least one memory configured to store computer executable instructions; and
at least one processor configured to execute the computer executable instructions to:
obtain a plurality of mobility features associated with the one or more buildings in a geographic region based on sensor data captured by one or more sensors of one or more mobile devices, 
wherein the plurality of mobility features comprises at least one of one or more vertical mobility signals, or one or more transport mode usage; 
determine, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the plurality of mobility features; 
obtain indoor mobility data associated with the one or more users based on the one or more transport modes for the one or more buildings; and
determine, using the trained machine learning model, the user profile of the one or more users in the one or more buildings based on the indoor mobility data.

3. (Canceled).

(Currently Amended) A method to determine a user profile of one or more users in one or more buildings, comprising:
obtaining a plurality of mobility features associated with the one or more buildings in a geographic region based on sensor data captured by one or more sensors of one or more mobile devices, 
wherein the plurality of mobility features comprises at least one of one or more vertical mobility signals, or one or more transport mode usage; 
determining, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the plurality of mobility features; 
obtaining indoor mobility data of the one or more users based on the one or more transport modes for the one or more buildings; and
determining, using the trained machine learning model, the user profile of the one or more users in the one or more buildings based on the indoor mobility data.

(Currently Amended) A computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instructions, which when executed by one or more processors, cause the one or more processors to carry out operations to determine user profile of one or more users in one or more buildings, the operations comprising:
obtaining a plurality of mobility features associated with the one or more buildings in a geographic region based on sensor data captured by one or more sensors of one or more mobile devices, 
wherein the plurality of mobility features comprises at least one of one or more vertical mobility signals, or one or more transport mode usage; 
determining, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the plurality of mobility features; 
obtaining indoor mobility data of the one or more users based on the one or more transport modes for the one or more buildings; and
determining, using the trained machine learning model, the user profile of the one or more users in the one or more buildings based on the indoor mobility data.

8. (Canceled).	

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 5, 7 the prior art of record, specifically (US 10862788) teaches:

A system to determine a user profile of one or more users in one or more buildings, comprising:
at least one memory configured to store computer executable instructions; and
at least one processor configured to execute the computer executable instructions to: (Col.10: 51-Col.11: 42).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
obtain a plurality of mobility features associated with the one or more buildings in a geographic region based on sensor data captured by one or more sensors of one or more mobile devices, wherein the plurality of mobility features comprises at least one of one or more vertical mobility signals, or one or more transport mode usage; determine, using a trained machine learning model, one or more transport modes for the one or more buildings, based on the plurality of mobility features; obtain indoor mobility data associated with the one or more users based on the one or more transport modes for the one or more buildings; and determine, using the trained machine learning model, the user profile of the one or more users in the one or more buildings based on the indoor mobility data. 

Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4-7, 9 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: de Castro SIlva, Gabriel Mariano, and Jaime Simão Sichman. "Using Social Group Trajectories for Potential Impersonation Detection on Smart Buildings Access Control." 2019 8th Brazilian Conference on Intelligent Systems (BRACIS). IEEE, 2019: provides: In many domains, applications use people trajectories' spatiotemporal data for impersonation fraud detection purposes. Anomaly-based approaches consist in constructing mobility profiles based on users' frequent paths and schedules and comparing new trajectories against these profiles: if some new trajectory is not consistent with the user profile, a potential impersonation is detected. Previous studies, however, do not include traveling companions in users' profiles, although performing activities in social groups is inherent to human behavior. Physical access control systems on smart buildings can provide activity companions information since social groups naturally emerge on organizations hosted in such buildings and these systems can capture group trajectories. This paper explores the feasibility of using spatiotemporal mobility profiles enriched with group trajectory pattern data as a novel framework for impersonation fraud detection in smart buildings. An empirical analysis is conducted, and results show that it is feasible to add companions activities information to mobility profiles in order to enhance anomaly-based impersonation attack detection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641